DETAILED ACTION
This office action is responsive to communications filed on August 17, 2022.  Claims 21, 24, 26, 35, 38, 40 and 41 have been amended.  Claims 23 and 37 have been canceled.  Claims 21, 24, 26, 28-35, 38, 40 and 41 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation “The method according to claim 24, …” in line 1.  There is insufficient antecedent basis for this claim because a dependent claim cannot depend from itself.  For the purposes of examining the claim on its merits, the Examiner will treat claim 24 as being dependent from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26, 35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2019/0363809) in view of Harada et al. (US 2017/0339714).

Regarding Claim 21, Yoon teaches a method, comprising:
configuring, by a network device, in response to determining that a first condition is satisfied, measurement gap parameters for a terminal device, wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal, wherein the one or more measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, wherein the network device configures both the first measurement gap parameter and the second measurement gap parameter, wherein the first measurement gap parameter is usable by the terminal device to measure a synchronization signal, and wherein the second measurement gap parameter is usable by the terminal device to measure a channel state information-reference signal (“When RSRP is measured by using a CSI-RS in inter-frequency measurement mode, an SSB is used for performing cell detection and obtaining system timing information on a cell because self-synchronization cannot be achieved from the CSI-RS. Thereafter, the RSRP for the CSI-RS can be measured based on the obtained information. In addition, if the beam width of a CSI-RS is different from that of an SSB, cells may transmit resources where the CSI-RS is mapped in target frequency bands during the time period except an SS burst set corresponding to time duration in which all candidate SSBs, which are defined per frequency band, are transmitted in order to secure the freedom in resource management. The present invention describes a method for allocating a measurement gap for allowing a UE to perform inter-frequency measurement and resources therefor, which can be used in the above case” – See [0204]; “While configuring a measurement gap for inter-frequency measurement, a BS simultaneously configures both a measurement gap for an SSB for cell detection and a measurement gap for a CSI-RS for CSI-RS RSRP measurement for a UE” – See [0205]; When a first condition is satisfied (e.g., UE performs an inter-frequency measurement mode, CSI-RS and SSB have different beam width, etc.), the BS (network device) configures first and second measurement gap parameters for the UE (terminal device), wherein the first measurement gap parameter is for measuring an SSB (synchronization signal) and the second measurement gap parameter is for measuring a CSI-RS (channel state information reference signal)).
Yoon does not explicitly teach that the first measurement gap parameter comprises a period of the first measurement gap and an offset of the first measurement gap, wherein the period of the first measurement gap and the offset of the first measurement gap are usable to determine time information of the first measurement gap, wherein the second measurement gap parameter comprises a period of the second measurement gap and an offset of the second measurement gap, and wherein the period of the second measurement gap and the offset of the second measurement gap are usable to determine time information of the second measurement gap.
However, Harada teaches that the first measurement gap parameter comprises a period of the first measurement gap and an offset of the first measurement gap, wherein the period of the first measurement gap and the offset of the first measurement gap are usable to determine time information of the first measurement gap, wherein the second measurement gap parameter comprises a period of the second measurement gap and an offset of the second measurement gap, and wherein the period of the second measurement gap and the offset of the second measurement gap are usable to determine time information of the second measurement gap (“is repeated in a predetermined period of repetitions (hereinafter referred to as "MGRP" (Measurement gap Repetition Period))” – See [0079]; “gap offset (hereinafter referred to as "GO" (Gap Offset)) is reported to a UE through higher layer signaling (RRC signaling). Here, GO refers to the starting offset from the top of a radio frame to the beginning of a measurement gap (starting offset), and show the measurement gap starting timing” – See [0081]; “For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs” – See [0085]; A plurality of measurement gaps (e.g., first and second measurement gaps) are configured wherein each measurement gap has respectively different offsets (e.g., first and second offsets) and measurement gap repetition periods (e.g., first and second periods), wherein the offsets and periods are used to determine the timing of the measurement gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon such that the first measurement gap parameter comprises a period of the first measurement gap and an offset of the first measurement gap, wherein the period of the first measurement gap and the offset of the first measurement gap are usable to determine time information of the first measurement gap, wherein the second measurement gap parameter comprises a period of the second measurement gap and an offset of the second measurement gap, and wherein the period of the second measurement gap and the offset of the second measurement gap are usable to determine time information of the second measurement gap.  Motivation for doing so would be to enable the UE to make inter-frequency measurement efficiently, with minimal gap time (See Harada, [0090]).

Regarding Claim 24, Yoon in view of Harada teaches the method of Claim 21.  Harada further teaches that the period of the first measurement gap is different from the period of the second measurement gap, and the offset of the first measurement gap is the same as or different from the offset of the second measurement gap (“For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs in association with different TAGs” – See [0085]; The MGRPs (periods) and GOs (offsets) for the plurality of measurement gaps are different.  Thus a first MGRP for the first measurement gap is different from the second MGRP for a second measurement gap and a first GO for the first measurement gap is different from a second GO for the second measurement gap).

Regarding Claim 26, Yoon in view of Harada teaches the method of Claim 21.  Harada further teaches sending, by the network device, the one or more measurement gap parameters to the terminal device (“The UE receives a report of the measurement gap configuration, which includes these measurement gap patterns and GO, via, for example, higher layer signaling. Then, the UE makes inter-frequency measurement in accordance with the measurement gap patterns and GO included in measurement gap configuration” – See [0082]).

Claim 35 is rejected based on reasoning similar to Claim 21.
Claim 38 is rejected based on reasoning similar to Claim 24.
Claim 40 is rejected based on reasoning similar to Claim 26.

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Siomina does not teach “configuring, by the network device, in response to determining that the first condition is satisfied, measurement gap parameters for a terminal device...wherein the measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, wherein the network device configures both the first measurement gap parameter and the second measurement gap parameter,” as recited in claims 21 and 35.
Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the Yoon reference, which was cited in a previous Office Action.  In particular, Yoon teaches a first measurement gap parameter for measuring an SSB (synchronization signal) and a second measurement gap parameter for measuring a CSI-RS (channel state information reference signal) as shown above in the rejection of Claim 21 under 35 U.S.C. 103.

On page 11 of the remarks, Applicant argues “In addressing Claim 23, the Office Action asserts Harada teaches that that the measurement gap parameters comprise then measurement gap period and offset. Office Action, p. 6. However, Applicant respectfully asserts that Harada fails to teach or suggest that the period and offset of the measurement gapes are usable to determine time information of the measurement gaps. Thus, Harada cannot teach, or suggest, that ‘the period of the first measurement gap and the offset of the first measurement gap are usable to determine time information of the first measurement gap’ and ‘the period of the second measurement gap and the offset of the second measurement gap are usable to determine time information of the second measurement gap’ as recited in Claim 21.”
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, a measurement gap offset and a measurement gap period, by their very nature, determine time information of a measurement gap.  In [0081], Harada discloses that the gap offset refers to a starting offset from the top of a radio frame (a time domain resource) to the beginning of a measurement gap.  Since the gap offset indicates an amount of time between the start of a radio frame and the start of a measurement gap, it is considered to be usable as time information of a respective first or second measurement gap.  In [0080], Harada discloses an example where a MGRP (measurement gap period) may be set to 40 ms (an amount of time).  Thus, there is a period of 40 ms between successive gaps in this example.  Since the gap period indicates an amount of time between repetitions of a measurement gap, it is considered to be usable as time information of a respective first or second measurement gap.

Allowable Subject Matter
Claims 28-34 and 41 are allowed.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478